Citation Nr: 1411779	
Decision Date: 03/21/14    Archive Date: 04/02/14

DOCKET NO.  09-42 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for left knee disability.

2.  Entitlement to service connection for right knee disability.

3.  Entitlement to service connection for Graves' disease.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The Veteran served on active duty from November 1975 to December 1985.  These matters come before the Board of Veterans' Appeals (Board) from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In October 2013, the Veteran testified during a hearing at the RO before the undersigned; a transcript of that hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Remand is required regarding Graves' disease to obtain an examination.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c)(4) (2013); McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).  There is a current diagnosis of Graves' disease.  Additionally, the Veteran has provided testimony that onset of symptoms began during service.  

Remand is required regarding the knee disabilities to obtain current and adequate examinations.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  An August 2008 VA examiner opined that there was not enough evidence in the claims file to indicate that the Veteran's knee disabilities were related to service.  This opinion is inadequate because the examiner did not explain why the evidence was insufficient to warrant the conclusion that there was a relationship between his knee disabilities and service.  Additionally, the Veteran has submitted new evidence that has not yet been reviewed by an examiner.   

Further, during the Board hearing, the Veteran indicated that he had received treatment at the Dallas, Texas VA Medical Center (VAMC) beginning in 1987-1988, but the claims file only contains records from this facility beginning in 2001.  VA treatment records prior to 2001 should therefore be requested from this facility.  Moreover, although the claims file contains records from the Family Health Care Association Clinic, the Veteran identified multiple other private facilities where he has received treatment for his knees and Graves' disease, including the Charleston and Southwest Medical Centers and the Charleton Methodist Community Hospital.  The RO/AMC should therefore request appropriate authorizations for release of private medical records from the Veteran for any private facility from which he has received treatment for his knee disabilities and for his Graves' disease.

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment, including records from Dallas, Texas VAMC prior to 2001.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Notice must be provided to the Veteran and his or her representative.  The notice must contain the identity of the records VA was unable to obtain, an explanation of the efforts VA made to obtain the records, a description of any further action VA will take regarding the claim and a notice that the Veteran is ultimately responsible for providing the evidence.  The AMC should also inform the Veteran that he can also provide alternative forms of evidence.

2.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records, including the Charleston and Southwest Medical Centers and the Charleston Methodist Community Hospital.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file.  If, after making reasonable efforts, the records cannot be obtained, notify the Veteran and his representative and (a) identify the specific records that cannot be obtained; (b) briefly explain the efforts made to obtain those records; and (c) describe any further action to be taken with respect to the claim.  The Veteran must then be given an opportunity to respond.

3.  After any additional records are obtained and associated with the claims file, schedule the Veteran for a VA examination as to the etiology of his bilateral knee disabilities.  The paper and electronic claims folder, including a copy of this remand, must be made available to the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the examination report, and an explanation provided for that conclusion.  The examiner must provide an opinion, in light of the examination findings and the service and post-service evidence of record whether it is as likely as not (50 percent or greater probability) that the right and left knee disabilities were caused or aggravated by the Veteran's military service.  The examiner must specifically address the following:  1) the Veteran's lay statements regarding his symptoms and injuries during service and symptoms thereafter; 2) the prior VA examination; 3) the service treatment records; and 4) the post-service discharge medical records. 

4.  After any additional records are obtained and associated with the claims file, schedule the Veteran for a VA examination as to the etiology of his Graves' disease.  The paper and electronic claims folder, including a copy of this remand, must be made available to the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the examination report, and an explanation provided for that conclusion.  The examiner must provide an opinion, in light of the examination findings and the service and post-service evidence of record whether it is as likely as not (50 percent or greater probability) that the Graves' disease was caused or aggravated by the Veteran's military service, to include whether there were any early manifestations of the disease during service.  The examiner must specifically address the following:  1) the Veteran's lay statements regarding his believe that he had onset of symptoms during service and symptoms thereafter; 2) the service treatment records; and 3) the post-service discharge medical records. 

5.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

6.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. MILLIKAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


